                    Case 4:19-cv-04783 Document 4 Filed on 12/11/19 in TXSD Page 1 of 6

  AO 440 (Rev. 06/12) Summons in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                 for the
                                                      SouthernDistrict
                                                   __________ District of
                                                                       of __________
                                                                          Texas

                                                                   )
                         Hortencia Alvear                          )
                                                                   )
                                                                   )
                              Plaintiff(s)                         )
                                                                   )
                                  v.                                       Civil Action No. 19-4783
                                                                   )
                                                                   )
  RON Mexican Produce, LLC; N&L Mexican Products,
                                                                   )
             LLC; and Napoleon Ortega
                                                                   )
                                                                   )
                             Defendant(s)                          )

                                                  SUMMONS IN A CIVIL ACTION

  To: (Defendant’s name and address)
                                         RON Mexican Produce, LLC
                                         Jacqueline Ramos, registered agent
                                         8830 Long Point Road, Suite 600
                                         Houston, Texas 77055.




            A lawsuit has been filed against you.

           Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
  are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
  P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
  the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
  whose name and address are:
                                         Rebecca Eisenbrey
                                         Equal Justice Center
                                         510 S. Congress Ave., Ste. 206
                                         Austin, TX 78704



         If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
  You also must file your answer or motion with the court.


                                                                                David
                                                                              CLERK OFJ. COURT
                                                                                         Bradley, Clerk of Court


Date:
 Date:December 11, 2019
                                                                                   s/ S. Shelby
                                                                                          Signature of Clerk or Deputy Clerk
                                                                                  SSignature of Clerk or Deputy Clerk
                   Case 4:19-cv-04783 Document 4 Filed on 12/11/19 in TXSD Page 2 of 6

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 19-4783

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                  Case 4:19-cv-04783 Document 4 Filed on 12/11/19 in TXSD Page 3 of 6

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                for the
                                                    SouthernDistrict
                                                 __________ District of
                                                                     of __________
                                                                        Texas

                                                                   )
                       Hortencia Alvear                            )
                                                                   )
                                                                   )
                            Plaintiff(s)                           )
                                                                   )
                                v.                                        Civil Action No. 19-4783
                                                                   )
                                                                   )
RON Mexican Produce, LLC; N&L Mexican Products,
                                                                   )
           LLC; and Napoleon Ortega
                                                                   )
                                                                   )
                           Defendant(s)                            )

                                                 SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                                       N&L Mexican Products, LLC
                                       Ortega's Nopalitos, registered agent
                                       106 Avenue F, Suite B
                                       Stafford, Texas 77477




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                       Rebecca Eisenbrey
                                       Equal Justice Center
                                       510 S. Congress Ave., Ste. 206
                                       Austin, TX 78704



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.


                                                                                 David J. Bradley, Clerk of Court
                                                                              CLERK OF COURT

Date: December 11, 2019
 Date:                                                                              s/ S. Shelby
                                                                                          Signature
                                                                                   SSignature       of Clerk
                                                                                               of Clerk   ororDeputy
                                                                                                               Deputy Clerk
                                                                                                                      Clerk
                   Case 4:19-cv-04783 Document 4 Filed on 12/11/19 in TXSD Page 4 of 6

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 19-4783

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                  Case 4:19-cv-04783 Document 4 Filed on 12/11/19 in TXSD Page 5 of 6

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                               for the
                                                    SouthernDistrict
                                                 __________ District of
                                                                     of __________
                                                                        Texas

                                                                 )
                       Hortencia Alvear                          )
                                                                 )
                                                                 )
                            Plaintiff(s)                         )
                                                                 )
                                v.                                       Civil Action No. 19-4783
                                                                 )
                                                                 )
RON Mexican Produce, LLC; N&L Mexican Products,
                                                                 )
           LLC; and Napoleon Ortega
                                                                 )
                                                                 )
                           Defendant(s)                          )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                                       Napoelon Ortega
                                       6211 Catron Crossing
                                       Katy, Texas 77493




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                       Rebecca Eisenbrey
                                       Equal Justice Center
                                       510 S. Congress Ave., Ste. 206
                                       Austin, TX 78704



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                                David J. Bradley, Clerk of Court
                                                                            CLERK OF COURT

Date: December 11, 2019
Date:                                                                              s/ S. Shelby
                                                                                       Signature
                                                                                  SSignature  of of Clerkor
                                                                                                 Clerk    or Deputy
                                                                                                             Deputy Clerk
                                                                                                                     Clerk
                   Case 4:19-cv-04783 Document 4 Filed on 12/11/19 in TXSD Page 6 of 6

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 19-4783

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
